 SPITZER MOTOR SALES, INC.437NOW THEREFORE,we and each of us hereby demand that said OrganizingCommittee,United Brotherhood of Carpenters and Joiners of America, AFL,Local Union No. 2399,or United Brotherhood of Carpenters and Joiners ofAmerica, AFL,Local Union No. 2399, cease and desist from intimidating us, andfrom threatening us into accepting the said United Brotherhood of Carpentersand Joiners of America,AFL, Local Union No.2399,as our bargaining agent,and from otherwise persisting in trying to represent us in any manner whatsover.Witness our hands this 29th day of November 1950.(29 Signatures)SPITZERMOTORSALES, INC.andAMALGAMATED UNION LOCAL 259,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OFAMERICA, CIO.CaseNo. 2-CA-1549. January 21,195$Decision and OrderOn January 8, 1952, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction.'Thereafter,Respondent and the General Counsel filedexceptions to the Intermediate Report, and briefs.The Board 2 has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe casesBecause of its disagreement with many of the Trial Ex-aminer's findings and inferences, the Board hereby makes its ownfindings :Respondent, a Ford dealer,' operates a sales and service businessin New York City.At its 30th Street plant it has its offices, show-rooms, and mechanical repair shop ; at its 80th Street plant it doesbody-repair and refinishing work and most of its new car get-readywork, including porcelainizing and undercoating.During the periodin 1950 with which we are here concerned, the 80th Street plantoperated under the supervision of Archie Ascher.His immediatesuperior was Service Manager Brown, who was headquartered at 30thStreet and was responsible also for the service and mechanical repair1 Pursuant to the provisions of Section 10 (b) and(c) of the National Labor RelationsAct.2 Pursuant to Section 3 (b) ofthe Act,the Board has delegated its powers in connectionwith this case to a three-member panel[Chairman Herzog and Members Houston andMurdock. ]3Respondent'srequest for oral argument is denied becausethe recordand briefsadequately set forth the positionsof theparties.4Respondent concedes that it is engaged in commercewithin themeaningof the Act.N. L. R. B.v.DavisMotors,Ino.,192 F.2d 782 (C. A. 10),enfg.93 NLRB 206.102 NLRB No. 39.250983-vol.102-53-29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDfunctions at that location.Brown reported directly to PresidentSidney Spitzer.In early or mid-June 1950, after some talk among the employeesabout unions, President Spitzer held a shop meeting for the 30thStreet service employees at which he encouraged them to bring upany grievances which they might have.After various complaintshad been voiced, employee Heffner said, "How about a union?"Tothis Spitzer replied that before he signed with a union he wouldlock up the place, adding "and most of you guys won't work for Forddealers again." 5On the evening of June 21, employees from both of Respondent'sshops met at the Family Bar and Grill, near the 30th Street plant,to confer with a representative of Local 259, United Automobile, Air-craft and Agricultural Implement Workers of America, CIO, hereincalled the Auto Workers.While some of the men were standingoutside the building waiting for the representative to arrive, ForemanAscher, who had just heard a rumor that Spitzer employees wereorganizing, walked over to where they were.Becoming angry atseeing among the group a car washer named Davis and a polishernamed Rodriquez, who worked under him at 80th Street, Ascher toldthem that they were fired .6Afterwards the employees entered theFamily 'ar and Grill, where they listened to a talk by the AutoWorkers' representative.Then membership-application cards werepassed around and filled out by many of the employees.We find that, by Spitzer's threatening remarks at the meeting inthe 30th Street shop,' by Ascher's surveillance of the union-organiza-tion meeting at the Family Bar and Grill," and by Ascher's dischargeof Rodriquez and Davis on the latter occasion, Respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section 8 (a) (1)thereof.On June 22, the day following the Family Bar and Grill meeting,a committee from the Auto Workers met with Spitzer and unsuccess-5 This finding is based principally on thetestimonyof employee McHugh,which wecredit, as did the Trial Examiner8However,when they reported for workas usual the next morning,Foreman Ascherhelped Davis find his timecardto punch ; andboth were permitted to work.Ascher him-self confirmedthe discharge incident insofaras it relatedto Davis.True, Ascher wasno longerworking for Respondent at the time of the hearing.He had beendischargedin Augustof 1950.He conferred frequently with Auto Workers'Representative Harrisonbetweenthat time and the hearing.However, in view of the fact that Ascher deniedmost of the unfair labor practices attributedto himby the General Counsel'switnesses,we, like theTrialExaminer,do notregard thiscorroborative testimonyas so biasedagainst Respondent as to be unworthy of belief.But, also like the Trial Examiner, wedo not creditAscher's denialthat he also discharged Rodriquez on this occasion.TN. L. R.B. v. Deena Artware,Inc.,198 F. 2d 645(C. A. 6), enfg.in this respect 95NLRB 9.8Keeshin PoultryCo.,97 NLRB 467. SPITZER MOTOR SALES, INC.439fully requested recognition.At that time the Auto Workers had notyet been designated by a majority of Respondent's employees.On June 23, Respondent received from the Auto Workers a writtenrequest for recognition.By that day the Auto Workers was, as theTrial Examiner found, the majority representative of Respondent'semployees within an appropriate unit .9Respondent made no replyto this letter.About June 26 or 27 O'Brien, a representative of Local 917, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL (herein called the Teamsters), who hadlearned that employees Heffner and McHugh were the leaders in theorganization movement, sought them out and conferred with themat lunch at the Family Bar and Grill.He then went across the.street, obtained an interview with President Spitzer, and allegedlyasked for contract negotiations.Spitzer allegedly challenged his,majority, and O'Brien then withdrew."But he returned frequentlythat week and solicited memberships in the 30th Street shop duringworking hours.Several weeks later he also solicited in the 80thStreet shop, with Foreman Ascher's assistance, as found below.On June 30 the Auto Workers' committee called on Spitzer againand handed him a proposed contract. Spitzer refused to recognizethem or to discuss the contract, whereupon Auto Workers' Repre-sentative Harrison informed him that the Auto Workers had filed apetition for a Board election'-The Changes in Vacations and HoursBeginning about June 30, employees who inquired of Service Man-ager Brown or Foreman Ascher regarding their scheduled vacationswere individually informed that all paid vacations were indefinitelypostponed.About July 3, Foreman Ascher carried out instructionswhich he received from Brown to inform the 80th Street employeesthat their regular Saturday hours, for which they were being paidtime and a half, were to be eliminated beginning July 8.The circum-stances attending these changes in working conditions, together withthe inconsistent nature of the reasons advanced by Respondent, per-suade us, as they did the Trial Examiner, that they were deliberatelyput into effect for the purpose of discouraging the employees fromsupporting the Auto Workers.See discussion of this point below.19 Such is the testimony of O'Brien and Spitzer,who were the only persons present atthis conference."The petition was filed June 29.Following a hearing on August 15, the Board Issueda Direction of Election on October 16, 1950 (Case No. 2-RC-2481,not reported in printedvolumes of Board decisions).Because of the pending unfair labor practice charges, thedate of the election was indefinitely deferred by Board order of November 2; and on May81, 1951,the Auto Workers was permitted to withdraw the petition. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt had been the practice of Respondent to grant paid vacations toemployees who had served 6 months or more. Early in June 1950,before the Family Bar organization meeting, Brown and Ascher hadindividually ascertained eligible employees' preferences as to datesand had drawn up vacation schedules.As noted above, these wereset aside a few weeks later, after the Family Bar meeting and therequests for recognition.Foreman Ascher so informed employeeMichalek by telling him that there would be no more vacations "untilthis mess is cleared up."At the hearing Ascher explained :I was told through the office there is no vacations.... I justdon't remember who it was, Brown or Spitzer.... The oldfellows, they had their vacations marked down and being thisthing came up, they said no more vacation.... The boss gotwise that they all got together, something was happening. Idon't remember.Employee Rodriquez had booked passage to Puerto Rico in relianceupon the vacation schedule established in early June.On June 30or July 1, when he asked for the customary advance payment of hisvacation wages, Ascher replied (in Rodriquez' words) :... you sign the union, the boss is no going to pay you; go tothe union, the union is going to pay you now.Respondent endeavors to explain away the cancellation of thescheduled vacations as follows : Brown allegedly came to Spitzer thefirst week of June and showed him the vacation schedules which heand Ascher had drawn up. Spitzer supposedly objected to themon the ground that sales of new cars were expected to be three timesas great in July and early August as they had been the previous year.So Spitzer instructed Brown to postpone all vacations until Sep-tember or the end of August, a time when he expected a lower volumeof sales and service activity.This explanation implies that when Brown drew up the originalvacation schedules he was unaware that sales of new cars would beat a high level inJulyand early August.No such inference is war-ranted.Respondent's new-car sales in the automobile-hungry yearsof 1949 and 1950 depended entirely upon the number of units madeavailable to it by the Ford Motor Company.Ford regularly notifiedRespondent of its expected deliveries about 2 months in advance.Asit is most unlikely that Spitzer would have concealed this vital statis-tical information from his service manager, Brown must have beenwell aware of the new-car sales prospects,at least for the month ofJuly, when he made up the original vacation schedules the first weekin June.That it was possible to take care of expectedJulybusinessand still give the usual vacations may be seen from the fact that, SPITZER MOTOR SALES, INC.441the previous April, Respondent had successfully handled a volume ofnew-car sales 18 percent higher than the volume forecast for July,of which Spitzer was allegedly apprehensive.''2Further light on Respondent's real motives is shed by the fact thatit set aside the vacations even of the body repairmen at 80th Street,Yet no one contended that they did any substantial amount of work onnew cars; and Service Manager Brown admitted that they were notvery busy in July and early August.In addition, Respondent did not explain why, if Spitzer had reallygiven such instructions early in June, Brown did not immediately makea general announcement so that all the men could replan their vaca-tions.Instead, Brown waited until late June or July and gave last-minute notifications to individual employees with whom he had occa-sion to talk just before arrival of their previously scheduled vaca-tion periods.Moreover, neither Brown nor Ascher prepared any newvacation schedules for September and late August.For all of thesereasons we, like the Trial Examiner, do not credit Respondent's al-leged explanation.As for the Saturday hours at 80th Street, Respondent eliminatedthem at the very time when, according to Respondent's defense, itwas so unexpectedly busy that it had to disrupt its employees' estab-lished vacation schedules.This shop handled not only the body repairwork mentioned above, but also most of Respondent's new-car get-ready work.Only when the volume of the latter work was too greatto be done at 80th Street was the overflow done by the 30th Streetemployees.Thus the cutback in hours at 80th Street placed an addi-tional load on the allegedly overloaded 30th Street operations. It isclear, then, that if Respondent had really wished to avoid disappoint-ing its employees with respect to their planned vacations, it couldhave done so merely by postponing until September or late Augustthe change in hours at the 80th Street new-car get-ready department.To explain its action Respondent first took the position at the hear-ing that the "body shop" (by which it meant the entire operation at"Respondent submittedno figuresto indicate what the Ford Company's anticipateddeliveries were for the months of August and September1950,nor any actualsales figuresfor those allegedly slacker months.The statistics submitted showed the followingnew-carsales :19491950Jan--------------------------------------------------$128,941.00$69,062.00Feb---------------------------------------------------121,073.00102,364.00March---------------------------------------------------122, 342. 00158,765. 00April--------------------------------------------------114,290.00186,687.00May--------------------------------------------------.46,929.00180,241.00June--------------------------------------------------50,859.00166,375.00July--------------------------------------------------.81,906.00153,035.00August------------------------------------------------88,293.00Sept---------------------------------------------------34,477.00Oct---------------------------------------------------89,550.00Not givenNov---------------------------------------------------80,853.00Dec---------------------------------------------------67,339.00 442DECISIONSOF NATIONALLABOR RELATIONS BOARD80th Street) was losing money, that it wasa cancer inRespondent'sbusiness, and that elimination of the 5 Saturday hours, which werebeing paid for at the rate of time and a half, was a business necessity.To support this position it introduced a financial statement showing- that the body repair department of the 80th Street shop lost $432for the fiscal year ending July 31, 1950.At theinsistenceof the Gen-eral Counsel, however, a breakdown of monthly operatingresults waslater introduced.This revealed that the body repair department,although previously unprofitable, had gone from red to black inApril 1950, showing $390 profit in that month. In May 1950 theprofit was $2,265; and in June, $1,330.Yet it was in late June, justafter Spitzer had received his accountant's statement showing thelarge May profits in the body repair department, that he decided toeconomize so drastically at 80th Street.It seems to the Board very significant that the reduction in hoursat 80th Street included the new-car get-ready department, and notjust the body repair department 13This fact is basically inconsistentwith Respondent's position that get-ready work was so urgent thatthe scheduled vacations both there and at 30th Street had to be dis-rupted.Respondent made no effort to show any financial necessityfor altering the hours of the get-ready men.The abortive attemptto prove that losses were occurring at 80th Street related only to theoperations of the body repair department.None of the get-readyoperations except undercoating was included in the operating figureswhich Respondent adduced in that connection.Most employees at 80th Street had been originally hired at a statedweekly wage based upon a 6-day, 45-hour week. Respondent's officehad broken down this weekly wage into equivalent straight and over-time hourly rates.By eliminating the 5 Saturday overtime hours,therefore, Respondent effected a drastic reduction in the 80th Street13This is clear from Service Manager Brown's testimony that Respondent made aneffort to induce the new-car get-ready department employees to come in and work on asingle Saturday about a week after the cutback,but that they refused unless given aguarantee of regular Saturday work,a guarantee which Brown was unable to give themin view of his instructions from Spitzer.This testimony seems to us more credible thanthat of Spitzer,who asserted that the reduction in hours had been ordered merely forthe body repairmen and that the get-ready men had refused to work on Saturdays unlessthe entire 80th Street shop worked regular Saturday hours. It is noteworthy thatRespondent's brief to the Trial Examiner accepts Brown's version and rejects Spitzer's.Spitzer also testified that he asked his bookkeeper to give him weekly statements ofbody repair department volume during the month of June and that,when he saw fromthese statements that June volume would be about $700 less than the May volume, lietook action to reduce the body shop labor costsThere are three defects in this explana-tion.First,Spitzer gave this testimony only after Respondent's original contention thatthe "body shop"was losing money had been conclusively refuted. Second,it relies onallegedweekly reports which were without precedent In Respondent's operations andwhich were allegedly destroyed prior to the hearing.Third, the $700 drop in volumetook place wholly in the body repair department,so that it could scarcely have motivateda general change of hours for the entire 80th Street shop. Like the Trial Examiner, wedo not credit this testimony of Spitzer. SPITZER MOTOR SALES, INC.443employees' originally agreed-upon remuneration 14And it did so ata time when it needed top output from the new-car get-ready depart-ment.Such behavior, we believe, could not have been motivated bygenuine business considerations.We find instead that Respondent,realizing that it was too late to forestall organization of its employeesby improving working conditions, deliberately reduced wages at 80thStreet and altered its practice regarding vacations at both shops, forthe purpose of inducing them to reconsider their designation of theAuto Workers and to look with favor on the organizing efforts of theTeamsters.-In doing so, we find that Respondent discriminatedagainst its employees with respect to their terms and conditions ofwork to encourage membership in the Teamsters and discourage mem-bership in the Auto Workers, in violation of Section 8 (a) (3) of theAct.Because we find below that the Auto Workers during the periodwas the exclusive bargaining representative of Respondent's serviceemployees, we find also that these changes in working conditions,which were made unilaterally and without consultation with theAuto Workers, constituted a violation of Section 8 (a) (5) of theAct 16Assistance to the TeamstersAs related above, the Teamsters began an organizing effort at the30th Street plant on Monday or Tuesday, June 26 or 27,1950. Duringthe rest of the week, which ended July 1, Teamsters' OrganizerO'Brien visited the 30th Street shop and solicited the employees thereduring working hours almost every day.The Auto Workers also didsome of its organizing of Spitzer employees on company time.How-ever, on June 30 President Spitzer informed Auto Workers' Repre-sentative Harrison that thenceforth Harrison should not talk to theemployees during working hours.No similar instructions were evergiven to the Teamsters.Sometime in July,17 Service Manager Browntelephoned Foreman Ascher and instructed him to keep Harrison outof the 80th Street shop during working hours.Ascher obeyed theseinstructions.Asked at the hearing whether he had perhaps beeninstructed to keepallorganizers out of the shop, Ascher replied : "No,he [Brown] just told me to keep Mr. Harrison out."Early in July Phil Romano, an employee in the 30th Street partsdepartment, came to the 80th Street shop and asked Ascher if hewould try to get five employees to sign up with the AFL. Ascherreplied : "I am still working with Spitzer."The next day he spoke"For example, employee Davila before the change was earning $47 a week (40 hoursat $.9894 and 5 hours at $1 484). After the change he made only $39 58 a week11See the next section.IsN. L. R B. v Crompton-Highland Mills,337 U. S. 217.''The precise date cannot be determinedfrom the conflicting dates givenIn therecord. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Paul Bachorik, a car polisher who, next to Ascher himself, was theoldest employee at 80th Street in point of service and who actedas an informal assistantto Ascher in minor matters.Ascher toldBachorik that "they told me downtown he wants to get five men tojoin up by tomorrow for the AFL," that Bachorik should go aroundand talk to the men and see if they would join, and that, if Bachorikdid so, Ascher would see to it that he would have a good job as longas Ascher remained with Spitzer."Bachorik followed these instruc-tions, but reported back to Ascher that none of the men would join.On July 17 or 18, a man arrived at 80th Street, asked for Ascher,introduced himself as being from the AFL, and said that he wantedto talk to the men.Ascher introduced him to Bachorik, and the AFLman then proceeded to solicit employees throughout the shop.LaterAscher returned to Bachorik and urged him to sign up.After theAFL man had left, Ascher asked Michalek why he had not signed upand added that Spitzer had agreed to enter into a contract with theAFL if theysigned'sIn appraising the significance of these facts we are not unmindfulthat there is no evidence that any pressure was exerted by Respondenton behalf of the Teamsters at the 30th Street shop.However, theevidence of what went on at the 80th Street shop clearly establishesthat Respondent assisted the Teamsters.Considering Ascher's un-questioned supervisory authority over the entire 80th Street shop,Respondent must answer for his unlawful acts of assistance.20Wecannot say, on this record, that his acts were isolated ones in conflictwith any generally announced and enforced neutrality policy laidIs The exact identity of the organization assisted at 80th Street was not clearly indicatedby the witnesses,who referred to it only as "the AFL."Michalek alone went further andsaid he "thought"the AFL man said he was from "the Teamsters."Although TeamstersLocal 917's Organizer O'Brien was present at the hearing,none of the witnesses was askedto look at him and say if he was the"AFL man" mentioned in their testimony.On theother hand,O'Brien admitted having visited the 80th Street shop in July and havingsolicited the employees there.He also testified that he identified himself to one of themen as "A.F. of L."There is no evidence that any other AFL union than O'Brien's wasinterested in the Spitzer employees at this time.True, Local 13 of the Jewelry Workers,AFL, wrote Respondent on August 8, 1950(the day after the Auto Workers' strike began),claiming to represent a majority and demanding a bargaining conference.Moreover, Local13 filed a petition with the Board on August 14 (the day before the hearing was scheduledon the Auto Workers'petition).However, there is no indication in the record that Local13 ever did any solicitation at the 80th Street shop.It withdrew its petition on August23, 1950.We therefore infer and find that the"AFL" whose solicitation was assisted byAscher at 80th Street was Local 917 of the Teamsters.19Except for the conversation with Michalek,which was denied by Ascher,the eventsset forth above follow the account given by Ascher himself and confirmed by Bachorik. Inaddition, various witnesses for the General Counsel testified to numerous other acts ofsolicitation and verbal pressure by Ascher on behalf of the AFL during July and earlyAugustAs all of these alleged acts were denied by Ascher,and as they would furnishonly cumulative evidence of Respondent'sviolation of SectionS (a) (2.), we find itunnecessary to consider and decide whether they occurred.Stilley Plywood Company,94 NLRB 932, 933.20N. L. If. B. v. Fitzpatrick and Weller,139 F. 2d 697(C. A. 2), enfg. 46 NLRB 28. SPITZER MOTOR SALES,INC.445down by higher officials.2lWe therefore find that, by reducing wages,by disrupting vacation plans, by discharging Rodriquez as discussedbelow, by establishing and enforcing discriminatorily a rule againstsolicitation during working hours,22by actively soliciting and causingemployees to be solicited for membership in the AFL, 23 and bypromises of benefit,- Respondent gave assistance to the Teamsters inviolation of Section 8 (a) (2) and (1) of the Act.The Discharge of RodriquezMiguel Rodriquez, a polisher, had been hired by Ascher in 1948shortly after the 80th Street shop was opened.His competence is notin issue, as he was admittedly one of the Respondent's most experi-enced and useful polishers.He was among the first of the 80th Streetemployees to sign an application for membership in the Auto Workers,having done so at the Family Bar and Grill meeting on June 21.Onthis occasion, as found above, he was discriminatorily discharged byForeman Ascher, but was taken back the next day.It will be recalled that when Rodriquez applied to Ascher for hisvacation pay on June 30 so that he could take his scheduled trip toPuerto Rico, Ascher told him in effect that, as he had signed with theUnion, he would have to look to the Union instead of to Respondentfor his vacation pay.However, Ascher made no objection to Rod-riquez' departure ; and the latter took his vacation as scheduled, thoughwithout pay.He returned to work on July 17.On or about the dayof his return to work, a Teamsters' man approached him in the shopand solicited his membership.After consulting Michalek, who wasthe Auto Workers' shop steward, Rodriquez refused to join.Fore-man Ascher was nearby when this happened.The events which immediately led to Rodriquez' discharge on July26 are especially difficult to reconstruct from the conflicting testimonyof the participants.According to Rodriquez, he was porcelainizinga car on July 25 when Ascher came over and told him to go and helpemployee Davis on another car.Ascher added : "No worry, anywayI am going to fix you." Rodriquez pulled his Auto Workers' receiptfrom his shirt pocket, showed it to Ascher, and said : "You can donothing with me.The union take care of you." Ascher replied :"I throw out you and the union too."The following morning Ascherasked, "Mike, you want to sign A. F. of L. ?"Rodriquez told him no.n SeeN. L R. BV.GlobeWireless, Ltd.,193 F. 2d 748,751, (C. A. 9),enfg. 88NLRB 1262.21 S.H. Camp &Co. V. N.L. R. B.,160 F. 2d 519,524 (C. A. 6), enfg. 52,NLRB 1078.23 Jack Smith Beverages,94 NLRB 1401;S.H. Camp &Co. v. N.L. R. B., supra,at 523.24Salant & Salant,92 NLRB 417,441-448. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat evening Ascher handed him his termination check.25Much ofthis story was substantiated by employee Davis.Ascher's version of the discharge was quite different.Accordingto him, he several times asked Rodriquez to go over and help Davis.Rodriquezfinally replied :I am breaking my along enough.The boss is fmelong enough, and Iam going tofthe boss.But Ascher did not testify that Rodriquez delayed any further incarrying out the instructions.Ascher at once telephoned to ServiceManager Brown, and the next day Brown brought him Rodriquez'termination check.Several days later, at Spitzer's requ6st, Aschermade out a statement regarding the cause of the discharge and hada friend across the street type it for him?sServiceManager Brown testified to still another version.Whilehe was visiting the 80th Street shop on July 26 Ascher told him aboutthe Rodriquez incident, which had happenedearlierthe same day.Brown sought out Rodriquez and asked him whether it was true,whereupon Rodriquez replied, "Mind your own business."At that,Brown immediately returned to 30th Street, where he reported theevents to Spitzer.Acting under the latter's instructions, he returnedto 80th Street thesameday with Rodriquez' separation check.Concededly, if Rodriquez really did tell Service Manager Brown tomind his own business, he was guilty of an act of insubordinationserious enough to raise a strong inference that Respondent was legiti-mately motivated in discharging him for thatreason.However, al-though Spitzer directed Ascher to prepare and sign a writtenstatement to the effect that Rodriquez' vulgar remarks to Ascher werethe cause of the discharge, he never requested Brown to prepare andsign a similar written statement attributing the discharge to Rod-riquez' alleged insubordinate remark to Brown. It is scarcely to bebelieved that Spitzer, who was concerned enough about the matterto consult his lawyer before ordering the discharge, would not havebeen as careful to have a written record made of Brown's more seri-ous accusation if it had really motivated the discharge.Furthermore,the Trial Examiner, who observed the demeanor of the witnesses,discredited Brown's testimony?'w As employees were normally paid by cash, payment by check signified termination.26The statementread : "July26, 1950, 2 PM.On the abovedateI,Archie Ascher, hadfour cars to be polished.With two polishers to do the four cars I told Mike Rodriquez toletDave do one car andhe the other,that is two men were not to work the same car.He replied,What do youwant from me The boss is f- me and I'm f- the boss.This was said to me in such a manner so as to be heardby the entireshop, so he was firedat the end of the day.Archie Ascher,Foreman."27AlthoughRodriquez was not called to the stand and askeddirectly whether he didor did not make the alleged statementto Brown, he did testify that he did not talk toBrown whenthe latter arrived at 80th Street late in theafternoonof July 26 with the SPITZER MOTOR SALES, INC.447There seems little question but that Rodriquez did use the languageattributed to him by Ascher 28An employer might well take offense atsuch an expression of grudging service, especially when couched invulgar language, and might legitimately have discharged Rodriquezfor it.The question here is whether Respondent did, in fact, dis-charge Rodriquez for this reason, or whether the dismissal was sub-stantially motivated by resentment at Rodriquez' refusal to join theTeamsters and his declaration of faith in the Auto Workers.29Likethe Trial Examiner, we conclude that the latter motivated the dis-charge.Vulgar language of this kind was apparently in rather com-mon use among Respondent's employees.President Spitzer admittedthat if he heard the mechanics use such words, he never thought any-thing of it.We cannot believe that, in the absence of the Auto Work-ers'and the Teamsters' organizing activities and Respondent'sdispleasure with Rodriquez' relation thereto, a remark of this kindwould have brought such immediate and drastic retribution to anemployee who had been with the shop since almost its beginning andwhose work was admittedly superior.-30We therefore find that, by discharging Miguel Rodriquez, Respond-ent was guilty of discrimination in regard to his tenure of employmentto encourage membership in the Teamsters and to discourage member-ship in the Auto Workers, in violation of Section 8 (a) (3) and (1)of the Act 31final check.The Trial Examiner evidently credited, and we think properly, Ascher'atestimony that he gave his report to Brown on the telephone.Thus Brown would havehad no occasion to speak to Rodriquez any earlier than the late afternoon of the 26th.Brown in other matters showed himself a not too dependable witness. For example, hetestified that he did not know that there was any union activity among the employeesuntil the day of the strike,August 7, 1950.Elsewhere,however,he admitted thatemployee Heffner had introduced Auto Workers' Representative Harrison to him on June22, and that he had thereupon telephoned Spitzer that a union committee was there tosee Spitzer.28Neither Rodriquez nor Davis took the stand to deny it.29Where unlawful motivation is shown, the coexistence of what might otherwise con-stitute good cause for discharge is not a defense.N. L. It. B. v. Ford Brothers,170 F. 2d735 (C A. 6),enfg. 73 NLRB 49.81Rubin Brothers Footwear,91 NLRB 10,43 ; Salant & Salant,92 NLRB 417, 451-453.11The Trial Examiner credited testimony that Rodriquez displayed his Auto Workers'receipt to Ascher, and that Rodriquez expressed to Ascher his belief that the Union wouldprotect him from discharge.There is insufficient internal inconsistency or inherent im-probability to warrant us in disturbing that resolution of credibility.Standard Dry WallProducts,91 NLRB 544. In addition,the Trial Examiner credited certain testimony bear-ing on the issue of Rodriquez'discharge as follows:(1)That bothbefore and afterRodriquez'vacation Ascher repeatedly urged him to join the AFL and several timesthreatened to replace him with another man if he did not do so;(2) that when Rod-riquez asked for his vacation pay on June 30, Ascher told him, "You f- the boss, yousign the union,the boss is no going to pay you"(i.e. that Ascher had set Rodriquez anexample in the use of vulgar language).We do not here find it necessary to decidewhether the record would warrant findings regarding these additional events. If theyoccurred,they would provide only cumulative evidence of the unlawful discharge andwould in no way alter our findings or conclusions herein.Stilley Plywood Company,94NLRB 932, 933. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Refusal to BargainAs set forth earlier, the Auto Workers wrote a letter which wasreceived by Respondent on June 23, 1950, in which the Auto Workersclaimed to represent Respondent's employees and requested contractdiscussions. 32Respondent never answered this letter. In order todetermine whether this constituted an unlawful refusal to bargainwithin the meaning of Section 8 (a) (5) of the Act, it is first necessaryto ascertain whether the Auto Workers did in fact represent a majorityof Respondent's employees in an appropriate unit during the period inquestion.The unit issue was considered and decided by this Board in therepresentation proceeding initiated by the Auto Workers 33Therethe Board decided that the appropriate unit for the purposes ofcollective bargaining consisted ofAll employees of the service, body, and parts departments atthe Employer's New York, New York, plant, excluding office em-ployees, salesmen of new and used cars, guards, and all super-visors as defined in the Act.It was also expressly decided thatthe parking lot attendants, whose duties include looking aftercars while on the Employer's lot, releasing them to customers,and performing services on used cars which have been sold, arenot guards, and are included in the unit.... As the duties of the employee referred to as the "tester,"who serves as night foreman of the service department, appearsimilar to those of the day foreman of the same department, wealso find him a supervisor and exclude him from the unit.At the hearing in the present proceeding, both Respondent and theGeneral Counsel adduced additional evidence as to the status of theparking lot attendants and the night foreman.Having consideredthe evidence in both proceedings, we find no reason to salter the Board'soriginal unit placement of these job categories."a,The letter notified that"your employees...have designated us as their collectivebargaining agent for the purpose of negotiating a contract covering wages, hours of work,working conditions,etc."Itadded,"Trusting to hear from you inthe verynear futureso that we can discuss the aforementioned matter."We interpret this as a request forboth recognition and bargaining.33 Case No.2-RC-2481 (not included in printedvolumes of Board decisions).$4 Pine andBlackwell, the daytime parking lot attendants, were principallyoccupied inplacing and shifting cars on thelot and caringfor used cars, washing and polishing themand changing or repairingtheir tiresand batteries.Although they occasionally substitutedfor night attendantBundy, whowas a guard,we reaffirm the findingthat theywere notguards.N. L. R. B.V.Qunicy Steel Casting Co.,200 F. 2d (C. A. 1).Brody, the night foreman,was incharge of the 30th Streetshop at a time when no otherperson of supervisory authority was present.There is testimony, moreover, which wecredit, that he hired at least one mechanic,granted him time off, and obtaineda raise forhim. SPITZER MOTOR SALES,INC.449On June 23, 1950, there were 38 employees in the appropriate unit.At least 22 of these had by then validly designated the Auto Workersas theircollectivebargaining agent 35Respondent contends that thedates when the variousemployeessigned their membership-applica-tion cards were not established with sufficient precision.We disagree.Each of the 22 employees took the witness stand, identified his signa-ture, and fixed the date of signing in relation to the date of the FamilyBar andGrill meeting of June 21, a date well known and easily re-membered by all of the Respondent's employees.Like the Trial Ex-aminer, we credit this testimony.-On June 30, 1950, moreover, the Auto Workers held its second meet-ing wil h Spitzer and was admittedly refused recognition.There wereat that time 36 employees in the appropriate unit.At least 27 ofthese had by then validly designated the Auto Workers.-17And onAugust 7, 1950,allthe employees in the unit at 80th Street and19ofthe 26 employees in the unit at 30th Street responded to a strike callissued by the Auto Workers.Although the Teamsters had begun:organizational efforts on June 26 or 27, it was never able to persuadeany of the employees to designate it as bargaining representative.38Accordingly, we find that on and after June 23, 1950, the AutoWorkers represented a majority of Respondent's employees in anappropriate unit 398S In Appendix A is set forth a list of these 38 employees,with annotations showingwhich ones had designated the Auto Workers.We have excluded from the unit 2 temporaryemployees;Cuzzo,who worked from June 22 to July 12, and Wall,who worked from June22 to June 30.Respondent challenges the date of Baker's designation on the ground that his card bearsthe serialnumber TT468126, whereas the cards signedat theFamily Bar and Grill onJune 21 bear numbers in the TT 15100 series. It pointsout that the card ofemployeeHarris, who did not sign until August 4, bears a serial number similar to Baker's : namely,TT 468129.However, thereisno evidence that the Auto Workers used its applicationcards in serialorder.An indication that it did notdo so is givenby the fact that CecilSmith's card,which was signed on June 22, bears the serialnumber TT239098 and JuanRodriquez'card, whichwas signed June 26, bears the serialnumber TT 299922. Accord-ingly,we do not believe that any inference which might be drawn fromthe serial numberon Baker'scard could properly outweigh his creditedtestimony as to the date when hesigned.86 Respondent appears alsoto challenge the validityof some of the signatures on thecards.However,itmade no effortat thehearing to have any of the card signaturescomparedphysically with othersignatureswritten bythe employees concerned.37 See Appendix A.We have excludedfrom the unit a third temporary employee, Weiss,who worked from June 29 to July 6.38No application cards or dues receipts were introduced at the hearing to show thatany of the employees ever designated the Teamsters.True, O'Brien testified that Heffner,McHugh,and Citrollo (who were the employees most active on behalf of the Auto Workersat 30th Street),as wellas three employeesat 80th Street, signed Teamsters cards. If thiswerereally true, it could easily have beensubstainedby written proofMoreover,O'Brienadmittedthat, whenhe called on Spitzer on June 26 or27, after his talkwith Heffner,McHugh,and Citrollo,he had notyet signedup a single employee.Accordingly, we donot credit his bare claim.w The record shows that the JewelryWorkersrequested recognition on August 8, amonth and a halfafter the AutoWorkers' request, andthatit filed a petition on August14, and withdrewthatpetition on August 23, 1950. In the absenceof any otherevidence,we are unwilling to infer (as Respondent would have us) that the Jewelry Workers ob-tained the designations of any of the employees in the unit, or even that it sought toobtain any. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent apparently contends that, even if the Auto Workers didhave a majority, Respondent did not violate Section 8 (a) (5) of theAct because it did not refuse to bargain with that Union until afterRespondent learned that the Teamsters also claimed to represent itsemployees.After acquiring that knowledge, it is argued, Respond-ent could not have recognized the Auto Workers without therebygiving the Auto Workers unlawful assistance in violation of Section8 (a) (2) of the Act. On this record, we find no merit in thiscontention.It is true that an employer who refuses recognition to a majorityunion because of a good-faith doubt as to its majority status normallyis not guilty of a violation of Section 8 (a) (5) of the Act.-And itis also true that the presence of one or more rival claims can reason-ably contribute to an employer's doubt and hence can be consideredby the Board in weighing the employer's motive.41 Indeed, in theordinary case the employer who is confronted with claims by rivalorganizations is under a duty not to recognize one of them until theBoard has resolved the question concerning representation 418How-ever, the facts of this case lead us to agree with the Trial Examinerthat Respondent entertained no good-faith doubt as to the AutoWorkers' majority, and to find that the principle just referred to isnot applicable here.O'Brien frankly admitted that on June 26 or27, when he paid his visit to Spitzer, the Teamsters had not succeededin signing up a single employee.That Respondent must have beenaware of this lack of success is shown by its effort, through ForemanAscher and employee Bachorik, to sign up "five" employees at 80thStreet early in July-just enough to give the Teamsters' claim theappearance of substantiality.On that occasion Bachorik reportedback to Respondent that none of the employees favored the Teamsters.Moreover, Respondent showed itself so little impressed by the Team-sters' claim that it made no mention of it either in refusing the AutoWorkers' claim on June 30, or in the prehearing conference at theoffices of the Board on August 3, or in the letter which it wrote to theJewelry Workers on August 9 explaining that it would not accede tothat union's request for recognition because of the Auto Workers'claim.Finally, the overwhelming way in which the employees hon-ored the Auto Workers' strike call on August 7 negatived the posses-sion by the Teamsters of any significant following among Spitzeremployees.-Respondent's lack of any bona fide doubt of the Auto Workers'majority is shown also by the measures which it took, in violation of10 Celanese Corporation of America,95 NLRB 664, 671.a Crosby Chemicals,85 NLRB 791.Cf. Sunbeam Corporation,99 NLRB 546.4New Jersey Carpet Mills,92 NLRB 604. SPITZER MOTOR SALES, INC.451the Act, to destroy that majority by influencing its employees towithdraw support from the Auto Workers and to join the Team-sters 43Its decision to eliminate Saturday hours at 80th Street wasmade during the last week of June, and it began to give notificationsof its alteration of its practice regarding vacations on June 30-onlya few days after its receipt of the Auto Workers' letter requestingrecognition.Later came the active assistance to the Teamsters' or-ganizing efforts at 80th Street; then the discriminatory discharge ofRodriquez.In August, President Spitzer admittedly remarked to agroup of his striking employees that he "wouldn't sign up with 259[the Auto Workers] but if they picked the AFL, [he] would considerit."This remark was reminiscent of his statement at the shop meet-ing in early June, before the advent of the Teamsters, that before hesigned up with a union he would lock up the place.On all the facts, we find that Respondent did not have and could nothave had a bona fide belief that the Teamsters' bare claim raised a sub-stantial question concerning representation or that the Auto Workerslacked a majority.This being so, Respondent was under a duty torecognize and bargain with the Auto Workers.Any other conclusionwould produce the absurd result of permitting an employer confrontedwith a claim of majority by one union, as to which he has no bona fidedoubt, to defeat his obligation to bargain by successfully urging hisown unlawful conduct in subsequently sponsoring a rival organizationand despite his knowledge that the latter does not represent anyemployees.IfRespondent had recognized the Auto Workers, itwould clearly not have been found guilty of any violation of Section8 (a) (2) of the Act.-The fact that the Auto Workers expressed an intention of filing arepresentation petition with the Board if Respondent would not grantit recognition voluntarily, and that it did so, does not justify Respond-ent's refusal to recognize it45The argument that Respondent was41 In general,the commission of unfair labor practices by an employer contemporaneouslywith his refusal to bargain has been held to support an inference that the refusal was notmotivated by a bona fide doubt of majority.Jackson Press,96 NLRB 897,901 ;Top ModeManufacturinqCo , 97 NLRB 1273.There are cases,however,in which special circum-stances negatived the usual inference,such as I.SpiewakctSons, 71NLRB 770;CrosbyChemicals,85.NLRB 791 ; andBeaver MachinedToolCo., 97 NLRB 33. InSpiewakandBeaver,the unions competing with the charging union were, respectively, the certifiedand the currently recognized bargaining representatives,and had been for some time past.InCrosby,one of the competing unions had recently struck and picketed the plant. In thepresent case there were no such factors pointing to any substantiality in the Teamsters'claim44N. L.R. B. v. Flotiil Products,180 F.2d 441(C. A. 9);Ensher, Alexander d Barroom,74 NLRB 1443.Sunbeam Corporation,99 NLRB 546,is distinguishable.In that case atleast one of the rival unions, the IUE, had an unmistakably substantial card representa-tion:another rival,the IBEW,had polled a substantial number of votes in a recentBoard election.Moreover,neither the IUE nor the IBEW were assisted organizations,as was the Teamsters here; and the I.A.M., which was held to have been unlawfullyrecognized,enjoyed only a very slim card majority.45N.L.R B, v. Star Beef Co.,193 F.2d 8 (C.A. 1), enfg. 92 NLRB 1018;Hawley Broad-castingCo,100 NLRB 791;Stewart Oil Co.,100 NLRB 4. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely awaiting the more conclusive verdict afforded by a Board elec-tion comes with ill grace from an employer which deliberately en-gaged in unfair labor practices to make the holding of a fair electionimpossible.Consequently,we findthaton June 23,when Respondent receivedthe Auto Workers'letter and failed to respond to it,46 and thereafter,Respondent refused to bargainwiththe Auto Workers in violation ofSection 8 (a) (5) and(1) of the Act.The StrikeOn August 4, 1950, the Auto Workers held a membership meetingto discuss the situation at Spitzer's.Numerous grievances were aired.Among them were the change in hours (and hence in pay) at 80thStreet, the cancellation of vacations, the discharge of Rodriquez, Re-spondent's assistance to the Teamsters, and Respondent's refusal tobargain with the Auto Workers.All of these things we have foundto be unfair labor practices. In addition, the men also talked abouttheir desire for higher pay and complained that Respondent wasdeliberately delaying the representation proceedings initiated by theAuto Workers' petition of June 29 47Then a motion was made andpassed giving authority to the shop stewards to call a strike.Thestrike began on the morning of August 7, 1950.Like the Trial Examiner, we find that this strike was substantiallycaused by Respondent's unfair labor practices.The fact that thestrikers were partially motivated by a desire for better pay and byresentment at what they regarded as delaying maneuvers on the partof Respondent, does not prevent the walkout from being an unfairlabor practice strike.48Early in October, during the strike, Service Manager Brown sug-gested to employee Michalek that he get the men together to conferwith Spitzer, that with 1 or 2 exceptions Brown thought they wouldall be taken back and given better conditions than before the strike,but that it would have to be done without the Auto Workers. Simi-larly, in August, Spitzer invited striker Nolen to return to workwithout the Union. By thus soliciting the return of individual strik-'e The AutoWorkershavinghad a majority at the time Respondent received the letter,it is immaterial thatthe situationwas otherwise when the Union sent the letter.NashSan Diego,Inc.,90 NLRB 88.47 Theusual preliminary conference in the representation case had been set for July 5.To accommodatethe vacationperiod of one of Respondent's counsel it was reset toAugust 3.On thatdate Respondent's attorneys failed to bring in the commerce datarequestedby theBoard.Moreover,theyrejected every possible unit combination offeredby theAuto Workers and finally requested additional time to consult with Spitzer, whohad not attended the conference.4'N. L. R.B. v. Stiliey PlywoodCo., 199 F. 2d &19(C. A. 4), enfg.as modified,94 NLRB932.In the absence of the unfair labor practices,it is extremely unlikely that these othermotives would have caused the men to go on strike. SPITZER MOTOR SALES, INC.453ers in express derogation of their chosen bargaining representative,we find that Respondent violated Section 8 (a) (1) of the Act 49The RemedyHaving found that Respondent unlawfully discriminated againstits employees by altering its practices regarding vacations and byeliminating Saturday work at 80th Street, we will order that eachemployee who was eligible for a paid vacation in 1950 be paid byRespondent that sum of money which he would have received as vaca-tion pay if Respondent had continued its usual vacation practice.Moreover, all 80th Street employees should be made whole for theloss in remuneration caused them by the elimination of their Saturdaywork, until such time as Respondent would have eliminated that workfor reasons unconnected with the organizational activities of itsemployees.60Having found that Respondent unlawfully discriminated againstMiguel Rodriquez, we will order that he be reinstated and made wholeby Respondent for the loss of pay which he has sustained. Rodriqueztestified that, about 2 months after the strike began, Service ManagerBrown remarked to him while he was doing picket duty : "Mike, youwant to come back to work? Any time you want to come back towork, it is all right." 51We construe this as an unconditional offerof reinstatement sufficient to suspend Respondent's liability for fur-ther back pay to Rodriquez so long as he chose to remain on strike.Rodriquez should therefore be made whole for the period from hisdischarge on July 26, 1950, until October 7, 1950,52 and also, as withall the other strikers, from a date 5 days after his unconditional appli-cation for reinstatement.53The sums necessary to make Respondent's employees whole shall bedetermined according to the formula set forth in F.W. Woolworth00.54Having found that Respondent has engaged in various other unfairlabor practices, we will order other appropriate affirmative and nega-tive relief.Because the strike of August 7, 1950, has been found tohave been an unfair labor practice strike, we will order that Respond-ent shall, upon request, reinstate the strikers, dismissing, if necessary,'0 Jackson Press,96 NLRB897;Harcourt and Company;9'8 NLRB 892.10Waldoroth Label Corporation,91 NLRB 673, 675.°Brown denied making the statement;however,we credit this admission of Rodriquez.03Althoughthe 80th Streetplant was shut down by the strike on August 7 and althoughit is possiblethatRodriquez,if hehad not been unlawfully discharged,would atthat timehave gone on strikewith the others,we cannot be certain that he would have done so orthat Respondentwouldnot have made use of his servicesat the 30thStreet plant.Because Respondent's unlawful discrimination has made it impossible to ascertain whatwould actually have happened,the uncertainty must be resolved against Respondent.a Boeing AirplaneCo.,80 NLRB 447, 456.°' 90 NLRB 289.250983-vol. 102-53-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDany replacements hired since that date.Because the variety of unfairpractices engaged in by Respondent evinces an attitude of generalopposition to the purposes of the Act, finally, we deem it necessary toorder that Respondent cease and desist from in any manner infringingupon the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAWT.Amalgamated Union Local 259, United Automobile, Aircraftand Agricultural Implement Workers of America, CIO; Local 917,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL; and Local 13, Novelty ProductionWorkers, Jewelry and Allied Trades, AFL, are labor organizationswithin the meaning of Section 2 (5) of the Act.2.All employees of the service, body, and parts departments atRespondent's New York, New York, plants, including parking lotattendants, but excluding office employees, salesmen of new and usedcars, guards, the night foreman, and all other supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.Amalgamated Union Local 259, United Automobile, Aircraft andAgricultural Implement Workers of America, CIO, was on June 23,1950, at all times material thereafter has been, and now is, the exclusivecollective bargaining representative of all the employees in the above-described unit.4.By refusing on June 23, 1950, and at all times thereafter, tobargain with Amalgamated Union Local 259, United Automobile,Aircraft and Agricultural Workers of America, CIO, as the exclusiverepresentative of the employees in the above-described unit, and byunilaterally changing the hours of work and vacations of its em-ployees, Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (5)of the Act.5.By discharging Rodriquez, by eliminating Saturday hours at the80th Street shop, and by altering its practice regarding vacations atboth plants, in order to discourage membership in AmalgamatedUnion Local 259, United Automobile, Aircraft and Agricultural Im-plement Workers of America, CIO, and to encourage membership inLocal 917, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, Respondent has en-gaged in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.6.By rendering illegal assistance to Local 917, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers SPITZER MOTOR SALES, INC.455of America, AFL, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.7.By surveillance of its employees' organizational activities, andbyotherwise interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, Re-spondent has engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.8.The aforesaid unfair labor practices affect commerce within themeaning of Section 2 (6) and (7) of the Act.OrderUpon the basis of the entire record in this case and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that RespondentSpitzer Motor Sales, Inc., New York City, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Making unilateral changes in wages, hours, or vacations, or inany other manner refusing to bargain collectively with AmalgamatedUnion Local 259, United Automobile, Aircraft and AgriculturalImplement Workers of America, CIO, as the exclusive bargainingrepresentative of all the employees in the unit found appropriate inthe accompanying Decision.(b)Encouraging membership in Local 917, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, or in any other labor organization, or discouragingmembership in Amalgamated Union Local 259, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO, orin any other labor organization, by discriminating against its em-ployees in regard to their hire, tenure of employment, or any termor condition of employment.(c)Soliciting its employees to join, or in any other manner con-tributing support to, Local 917, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, AFL, orany other labor organization.(d)Engaging in surveillance of its employees' union activities.(e) In any other maner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Amalgamated Union Local 259,United Automobile, Aircraft and Agricultural Implement Workersof America, CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDor other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Amalgamated UnionLocal 259, United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO, as the exclusive collective-bargaining rep-resentative of all employees in the unit found appropriate in theaccompanying Decision, with respect to rates of pay, wages, hours ofemployment, vacations, and other conditions of employment and, ifan understanding is reached, embody such understanding in a signedagreement.(b)Make whole all those employees who were eligible for paidvacations in 1950 by paying to each of them a sum equal to that whichhe would have received as vacation pay if Respondent had continuedits usual vacation practices.(c)Make whole all 80th Street employees, in the manner set forthin the portion of the accompanying Decision entitled "The Remedy,"for any loss of pay which they may have suffered by reason of theelimination of Saturday work.(d)Upon application, offer Miguel Rodriquez and all other strik-ing employees who have not been reinstated immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges,dismissing, if necessary, all persons hired on or after August 7, 1950.(e)Make whole Miguel Rodriquez, in the manner provided in theportion of the accompanying Decision entitled "The Remedy," forany loss of pay he may have suffered by reason of Respondent's dis-crimination against him.(f)Make whole the employees specified in paragraph 2 (d) above,for any loss of pay they may suffer by reason of Respondent's refusal,if any, to reinstate them in the manner provided in that paragraph,for the period beginning five (5) days after the date on which eachapplies or s pplied for reinstatement and ending with the date ofRespondent's offer of reinstatement.(g)Post at both its plants in New York City, copies of the noticeattached hereto as Appendix B.55Copies of this notice, to be fur-°5In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SPITZER MOTOR SALES, INC.457nished by the Regional Director for the Second Region, shall, afterbeing duly signed by Respondent's official representative, be postedby it immediately upon receipt thereof, and maintained by it for aperiod of sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatthese notices are not altered, defaced,or coveredby anyother material.(h)Upon reasonable request make available to the National LaborRelations Board or its agents, for examination and copying, all pay-roll records, social-security payment records, timecards, personnelrecords, and all other records pertinent to a computation of theamounts due under the terms of this order.(i)Notify theRegionalDirector for the Second Region, in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.Appendix ABelow are listed thenamesof the employees whom we find to havebeen in the appropriatebargainingunit on the dates indicated.Thosemarked withan asterisk are thosewhom we find to have designatedthe Auto Workers by the dates indicated.June 24, 1950*AmackBachorik*BakerBlackwellBranchBrown, IsaiahBurkart*Casesi*ControlloClossin*Davila*DavisGittens*Gnatt*Graham.*HeffnerHooks*JohnsonKetcherJune 23,1950-Continued*Kirshenbaum*Kuzio*Larimer*McHughMcPhaul*MichalekMilazzoMoss*Nolen*Pine*RandRodriguez, Juan*Rodriquez, MiguelRomano*Smith, CecilStaton*TigheWhittaker*Zorzopian 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 30, 1950*Amack*Bachorik*Baker*Blackwell*BranchBrown, Isaiah*Casesi*CitrolloClossin*Davila*DavisGittens*Gnatt*Graham*HeffnerHooks*JohnsonKetcherJune 30,1950-Continued*Kuzio*Larimer*McHughMcPhaul*MichalekMilazzo*Moss*Nolen*Pine*Rand*Rodriguez, Juan*Rodriquez,MiguelRomano*Smith, CecilStaton*Tighe*Whittaker*ZorzopianAppendix BNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT encourage membership in LOCAL 917, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL, or in any other labor organ-ization, or discourage membership in LOCAL 259, UNITED AUTO-MOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIO, or in any other labor organization, by dischargingany of our employees or in any other manner discriminating inregard to hire, tenure, terms or conditions of employment.WE WILL NOT solicit our employees to join, nor will we in anyother manner contribute support to, LOCAL 917,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,AFL, or any other labor organization.WE WILL NOTmake unilateral changesinwages, hours,orvacations.WE WILL NOT engage in surveillance of our employees' union ac-tivities or in any other manner interfere with, restrain, or coerce SPITZER MOTORSALES,INC.459our employees in the exercise of their right to self-organization,to form labor organizations, to join orassistLOCAL 259, UNITEDAUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERSOF AMERICA,CIO, or any other labororganization,to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8(a) (3) of the Act.WE WILL bargain collectively upon request with LOCAL 259,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, CIO, as the exclusive collective-bargainingrepresentative of all our employees in the unit described below,with respect to rates of pay, wages, hours of employment, vaca-tions, and other conditions of employment; and if an understand-ing is reached, we will embody such understanding in a signedagreement.The bargaining unit is :All employees of the service, body, and parts departmentsat our New York, New York, plants, including parking lotattendants, but excluding office employees, salesmen of newand used cars, guards, the night foreman, and all othersupervisors as defined in the Act.WE wiLL upon application offer Miguel Rodriquez and all otherstriking employees who have not been reinstated immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, dismissing, if necessary,all personshired on or afterAugust 7, 1950.We will make Rodriquez whole for any loss ofpay he may have suffered by reason of the discrimination againsthim.SPITZERMOTORSALES, INC.,Employer.By ---------------------------------(Representative)(Title)Dated --------------------This noticemust remainposted for 60 daysfromthe datehereof,and must not be altered, defaced, or covered by anyother material.